Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 6-10, with respect to the rejection(s) of the independent claim(s) 1, 9 and 17, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael Fainberg (Registration No. 50,441) on 05/23/2022.
Please amend the Claims as follows:
1.	(Currently Amended) A computer-implemented method for anonymously transmitting data in a network, comprising:
	receiving, by a network node, from a client device, a request data structure;
	identifying, by the network node, in the request data structure, a first substructure containing personal data and a second substructure not containing personal data, wherein the personal data has restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located;
	encrypting, by the network node, the first substructure and transmitting the first encrypted substructure and the second substructure to a server, wherein the personal data encrypted in the first substructure cannot be decrypted and viewed by the server, wherein the network node is located in a first regional network different from a second regional network in which the server is located and wherein the first regional network and the second regional network each comprise a national network;
	receiving, by the network node, from the server a response data structure;
	identifying, by the network node, in the response data structure, the first encrypted substructure and a third encrypted substructure, wherein the third encrypted substructure cannot be decrypted and viewed by the network node, wherein the third encrypted substructure is encrypted by the server with a public key of the client device, and wherein the third encrypted substructure is decrypted by the client device with a private key of the client device; and
	decrypting, by the network node, the first encrypted substructure and transmitting the first decrypted substructure and the third encrypted substructure to the client device, wherein the third encrypted substructure can be decrypted and viewed by the client device.

5.	(Canceled) 

9.	(Currently Amended) A system for anonymously transmitting data in a network, comprising:
	a network node having hardware processor configured to:
		receive from a client device, a request data structure;
		identify in the request data structure, a first substructure containing personal data and a second substructure not containing personal data, wherein the personal data has restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located;
		encrypt the first substructure and transmit the first encrypted substructure and the second substructure to a server, wherein the personal data encrypted in the first substructure cannot be decrypted and viewed by the server, wherein the network node is located in a first regional network different from a second regional network in which the server is located and wherein the first regional network and the second regional network each comprise a national network;
		receive from the server a response data structure;
		identify in the response data structure, the first encrypted substructure and a third encrypted substructure, wherein the third encrypted substructure cannot be decrypted and viewed by the network node, wherein the third encrypted substructure is encrypted by the server with a public key of the client device, and wherein the third encrypted substructure is decrypted by the client device with a private key of the client device; and
		decrypt the first encrypted substructure and transmit the first decrypted substructure and the third encrypted substructure to the client device, wherein the third encrypted substructure can be decrypted and viewed by the client device.

12.	(Currently Amended) The system of claim [[8]] 9, wherein the first regional network and the second regional network are located in different legal jurisdictions.

13.	(Canceled) 

17.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions for anonymously transmitting data in a network, including instructions for:
	receiving, by a network node, from a client device, a request data structure;
	identifying, by the network node, in the request data structure, a first substructure containing personal data and a second substructure not containing personal data, wherein the personal data has restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located;
	encrypting, by the network node, the first substructure and transmitting the first encrypted substructure and the second substructure to a server, wherein the personal data encrypted in the first substructure cannot be decrypted and viewed by the server, wherein the network node is located in a first regional network different from a second regional network in which the server is located and wherein the first regional network and the second regional network each comprise a national network;
	receiving, by the network node, from the server a response data structure;
	identifying, by the network node, in the response data structure, the first encrypted substructure and a third encrypted substructure, wherein the third encrypted substructure cannot be decrypted and viewed by the network node, wherein the third encrypted substructure is encrypted by the server with a public key of the client device, and wherein the third encrypted substructure is decrypted by the client device with a private key of the client device; and
	decrypting, by the network node, the first encrypted substructure and transmitting the first decrypted substructure and the third encrypted substructure to the client device, wherein the third encrypted substructure can be decrypted and viewed by the client device.
Allowable Subject Matter
Claims 1, 3-4, 6-7,9, 11-12, 14-15, 17, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 LaFever et al. (US Pre-Grant Publication No. 20190332807, hereinafter LaFever) teaches a computer-implemented method for anonymously transmitting data in a network, comprising: receiving, by a network node, from a client device, a request data structure; identifying, by the network node, in the request data structure, a first substructure containing personal data and a second substructure not containing personal data.   
  teaches encrypting, by the network node, the first substructure and transmitting the first encrypted substructure and the second substructure to a server, wherein the personal data encrypted in the first substructure cannot be decrypted and viewed by the server, decrypting, by the network node, the first encrypted substructure and transmitting the first decrypted substructure and the third encrypted substructure to the client device, wherein the third encrypted substructure can be decrypted and viewed by the client device.  
  teaches receiving, by the network node, from the server a response data structure; identifying, by the network node, in the response data structure, the first encrypted substructure and a third encrypted substructure, wherein the third encrypted substructure cannot be decrypted and viewed by the network node.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 9, and 17.
Although LaFever discloses a computer-implemented method for anonymously transmitting data in a network, comprising: receiving, by a network node, from a client device, a request data structure; identifying, by the network node, in the request data structure, a first substructure containing personal data and a second substructure not containing personal data, LaFever does not disclose a computer-implemented method for anonymously transmitting data in a network, comprising: receiving, by a network node, from a client device, a request data structure; identifying, by the network node, in the request data structure, a first substructure containing personal data and a second substructure not containing personal data, wherein the personal data has restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located; encrypting, by the network node, the first substructure and transmitting the first encrypted substructure and the second substructure to a server, wherein the personal data encrypted in the first substructure cannot be decrypted and viewed by the server, wherein the network node is located in a first regional network different from a second regional network in which the server is located and wherein the first regional network and the second regional network each comprise a national network; receiving, by the network node, from the server a response data structure; identifying, by the network node, in the response data structure, the first encrypted substructure and a third encrypted substructure, wherein the third encrypted substructure cannot be decrypted and viewed by the network node,  wherein the third encrypted substructure is encrypted by the server with a public key of the client device, and wherein the third encrypted substructure is decrypted by the client device with a private key of the client device; and decrypting, by the network node, the first encrypted substructure and transmitting the first decrypted substructure and the third encrypted substructure to the client device, wherein the third encrypted substructure can be decrypted and viewed by the client device.  Furthermore, the Examiner notes prior art teachings, such as Manges, which teaches encrypting, by the network node, the first substructure and transmitting the first encrypted substructure and the second substructure to a server, wherein the personal data encrypted in the first substructure cannot be decrypted and viewed by the server, decrypting, by the network node, the first encrypted substructure and transmitting the first decrypted substructure and the third encrypted substructure to the client device, wherein the third encrypted substructure can be decrypted and viewed by the client device; and Kothari, which teaches receiving, by the network node, from the server a response data structure; identifying, by the network node, in the response data structure, the first encrypted substructure and a third encrypted substructure, wherein the third encrypted substructure cannot be decrypted and viewed by the network node.  However, the Examiner notes that the prior art does not properly disclose that the personal data has restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located; the network node is located in a first regional network different from a second regional network in which the server is located and wherein the first regional network and the second regional network each comprise a national network; and the third encrypted substructure is encrypted by the server with a public key of the client device, and wherein the third encrypted substructure is decrypted by the client device with a private key of the client device.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 3, 4, 6, 7, 11, 12, 14, 15,19, and 20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436           


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436